DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2,412,154) in view of Domingues et al. (US 2004/0241283 A1). Gourmetsleuth NPL is relied on as evidence for claim 18.
Regarding claim 1, Jackson et al. teaches a method for making bread having texture, color and flavor keeping qualities over an extended period of time (column 2 lines 3-5 and 34-35), comprising mixing flour, water, and salt particles to form a dough (column 2 lines 44-49; column 3 lines 10-15), the salt particles added to the dough comprising “gravel” salt crystals having a size between 0.051-0.065 inches (1.3-1.65 mm) such that the salt is only partially dissolved, where salt crystals remain in the final product (column 3 lines 20-27 and 64-69; column 4 lines 6-16), and forming the dough into pieces (column 4 lines 29-31).
Regarding the salt particles having a dissolution rate of 120-200 seconds, the limitation is interpreted in view of the specification to mean the rate in which “putting 2.5g of salt into 100 ml of water and agitating vigorously until dissolved 2% NaCl concentration is reached (paragraph 38).
Jackson et al. teaches the “gravel” salt used is NaCl having a size between 1.3-1.65 mm as stated above (column 3 lines 20-24).
Since the prior art teaches using salt crystals having a size within the range recited by applicant’s claimed invention (paragraph 50; claim 5), i.e. 1-2 mm, since both the prior art (as stated above) and applicant’s disclosure state the salt does not fully dissolve during dough preparation (paragraph 41), and since there does not appear to be any material or other disclosed difference between the salt of the prior art and that of the claimed invention, one of ordinary skill in the art at the time of the invention to would have reasonably expected the salt of Jackson et al. to similarly have a dissolution rate of 120-200 seconds.
Regarding the dough having at least 10% of the salt particles being at least partially undissolved and the dissolved salt being non-homogeneously distributed throughout the dough, Jackson et al. specifically states that the gravel salt is added to the dough such that there will still be undissolved salt after the bread is baked (column 4 lines 6-16), and that having undissolved salt crystals in a comestible produces a desirable flavor (column 3 line 75 to column 4 line 5). The portion of the salt crystals that are dissolved would be concentrated near the boundaries of the undissolved salt crystals (as opposed to a uniform concentration throughout the dough). Therefore dissolved salt of Jackson et al. would have naturally been non-homogeneously distributed. Furthermore, Jackson et al. teaches against salt that has fully dissolved since it produces an undesirable bitter flavor (column 3 lines 56-59 and 70-75).
Since there does not appear to be a difference between the salt particles of the prior art and the claimed invention as stated above, since the prior art process and the process of the claimed invention also include the same steps (mixing flour, water and salt), and since Jackson et al. teaches maintaining salt crystals in undissolved form, one of ordinary skill in the art would have reasonably expected the dough of Jackson et al. to similarly have at least 10% of the salt particles being at least partially undissolved.
Jackson et al. does not teach the packaged dough having a shelf life of at least 8 weeks at 10oF, the dough being chemically leveled, and packaging the dough pieces and storing the packaged dough pieces in a frozen state.
Domingues et al. teaches a process for preparing a packaged dough product (abstract) comprising mixing flour, water, salt, and other ingredients together to form the dough, and packaging the dough (paragraph 70 table; paragraphs 71-86), where the dough is chemically leavened (paragraph 37), placed in a package (paragraph 56), and shelf stable in refrigerated or frozen condition (-10 to 5oF) for at least 8 weeks (paragraphs 13, 88 and 90). 
Domingues et al. specifically teaches that both yeast and chemical leavening are known for dough compositions, where chemical leavening allows for a desired amount of gas development (paragraphs 24, 38 and 40-41).
Domingues et al. further teaches measures can be taken to reduce or eliminate undesired dough discoloration (graying) during refrigerated or frozen storage prior to being baked, such as adding glucose or other substrate that reacts with oxygen in the presence of an oxidoreductase enzyme (paragraphs 36, 45 and 48).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Jackson et al. to use chemical leavening since the prior art has acknowledged that chemical leavening processes are known in the art, and can be used in place of yeast leavening, therefore as a substitution of art recognized equivalents for the purpose of providing leavening to a dough, and in order to allow the manufacturer to control the amount of gas produced for leavening as taught by Domingues et al.
It would have been further obvious to one of ordinary skill in the art at the time of the invention to modify the process of Jackson et al. such that the dough has a shelf life of at least 8 weeks at 10oF, is packaged, and frozen since such processes are known and commonly practiced in the food arts, to prolong storage life and minimize risk of spoilage, and to prevent contamination of the dough during transport and storage.
Regarding the dough having a saltiness perception level substantially the same as compared to a first control baked good as claimed, since Jackson et al. teaches using salt having a particle size within the range recited by applicant’s claimed invention (column 3 lines 20-24), the salt remaining partially undissolved (column 4 lines 6-16), and since there does not appear to be any difference between the salt of the prior art and that of the claimed invention, one of ordinary skill in the art at the time of the invention would have reasonably expected the baked good of the prior art combination to also have a saltiness perception level as claimed. Furthermore, maintaining saltiness perception while using less salt would have been obvious to one of ordinary skill in the art at the time of the invention to provide low-sodium alternatives to consumers with diets that require reduced sodium intake (e.g. individuals with hypertension, heart disease, etc.).
Regarding claim 5, Jackson et al. teaches the “gravel” salt has a size between 0.051-0.065 in (1.3-1.65 mm) (column 3 lines 20-24). Additionally, the reference does not recite or otherwise indicate that the salt is encapsulated (see whole document), and is therefore construed to teach non-encapsulated salt.
Regarding claim 7, Jackson et al. teaches bread (column 1 lines 1-2).
Regarding claim 15, Jackson et al. does not teach the baked good has a reduced amount of gray coloration over the shelf life as claimed.
Domingues et al. further teaches measures can be taken to reduce or eliminate undesired dough discoloration (graying) during refrigerated or frozen storage prior to being baked, such as adding glucose or other substrate that reacts with oxygen in the presence of an oxidoreductase enzyme (paragraphs 36, 45 and 48).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Jackson et al. to similarly reduce the amount of gray coloration as claimed since the prior art has acknowledged that graying and discoloration is undesirable (Domingues et al. paragraph 3), and therefore to similarly provide a dough (and baked product) having desirable color after storage and baking.
Regarding claim 18, Jackson et al. does not specify pretzel salt. However, Gourmetsleuth NPL teaches that pretzel salt is simply a large-grained salt that does not melt quickly, and is preferred for pretzels and salted bread sticks (page 1 “pretzel salt”).
Since Jackson et al. teaches the salt has a particle size within applicant’s claimed range (column 3 lines 20-24) and does not dissolve easily (column 4 lines 7-10), and since pretzel salt is known to be used in bread products as taught by Gourmetsleuth NPL, the “gravel” salt taught by Jackson et al. is construed to be a type of pretzel salt. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to use pretzel salt as a matter of manufacturing choice for salt having a desired particle size, and as a substitution of art recognized equivalents for salts used in baking processes.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2,412,154) in view of Domingues et al. (US 2004/0241283 A1) as applied to claims 1, 5, 7, 15 and 18 above, and further in view of Hurst et al. (US 2007/0184167 A1).
Jackson et al. does not teach the baked good has a Hunter “L” value at least 2% higher over the shelf life compared to a first control baked good as claimed.
Hurst et al. teaches a process of making a cocoa containing food product (abstract), where the food product can include chemically leavened dough based food (paragraphs 36-37), comprising mixing ingredients such as flour, water and salt (paragraph 13).
Hurst et al. further teaches cocoa products contain flavonoids which have benefits of antioxidant mechanisms, increase in insulin sensitivity, and decrease in blood pressure (paragraph 4). However, using too much baking soda can cause an increase of the pH of the pre-baked batter, which results in the darkening of the cake and significant loss of the flavonoids (paragraph 33). In comparison, using baking powder reduces loss of flavonoids and results in a higher Hunter “L” value (paragraph 32; table 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Jackson et al. such that baking powder is used and the baked good has an increased Hunter “L” value as claimed since the combination applied to claim 1 already teaches using chemical leavening, including a combination of leavening acids and bases i.e. baking powder (Domingues paragraphs 39-40), since Domingues also teaches wanting a higher “L” color value to minimize dough color change, i.e. graying (paragraph 91), and therefore to similarly ensure sufficient flavonoids are retained for the advantages taught by Hurst et al. (paragraph 4) and minimize graying as taught by Domingues. It would have been further obvious to increase the Hunter “L” value as a matter of preference for the color of the baked product, e.g. a “whiter” or higher “L” value product may be considered more visually appealing for certain types of baked foods.
Furthermore, the process of the prior art combination and the process of the claimed invention appear to be the same. Therefore, absent evidence to the contrary, one of ordinary skill in the art would have reasonably expected a similar increase in the Hunter “L” value of the prior art dough when baked.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2,412,154) in view of Domingues et al. (US 2004/0241283 A1) as applied to claims 1, 5, 7, 15 and 18 above, and further in view of Hansen et al. (US 6,589,583 B1).
Jackson et al. does not teach the baked good has an increased bake specific volume after a shelf life of 5 weeks at 10oF compared to a first control baked good as claimed.
Hansen et al. teaches a method for preparing a freezer-to-oven dough (abstract), where such doughs using only yeast leavening results in a doughy, dense texture and does not have desired baked specific volumes (column 3 lines 24-27). Therefore chemical leavening is used to ensure a sufficient increase in volume of the food during baking (column 4 lines 26-38), thereby providing an increased baked specific volume as desired (column 18 table 6; column 19 lines 1-20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Jackson et al. such that the dough has increased bake specific volume as claimed since the combination applied to claim 1 already teaches using chemical leavening, and in order to prevent the baked product forming a doughy and dense texture, thereby enhancing organoleptic qualities as taught by Hansen et al.
Furthermore, the process of the prior art combination and the process of the claimed invention appear to be the same. Therefore, absent evidence to the contrary, one of ordinary skill in the art would have reasonably expected a similar increase in the baked specific volume.

Response to Arguments
It is noted that the previous office action indicated that claim 1 would be allowable if rewritten or amended to overcome the rejection under 35 USC 112(b).
Unfortunately, it appears the indication of allowable subject matter was premature, and Examiner noticed that the combination of Jackson and Domingues still reads on the claimed invention. The indication of allowable subject matter is withdrawn and the claims are rejected as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792